*345Contrary to the petitioners’ contention, the Supreme Court properly granted that branch of the respondents’ motion which was to dismiss the proceeding. The petitioners may not seek judicial review of the respondents’ placement of them on a lower salary line because they failed to exhaust their administrative remedies under the parties’ collective bargaining agreement (see Young Men’s Christian Assn. v Rochester Pure Waters Dist., 37 NY2d 371, 375; Kropp v Incorporated Vil. of Freeport, 277 AD2d 289; Albala v County of Nassau, 270 AD2d 482). To the extent that the petitioners’ claims fall outside of the scope of the collective bargaining agreement, the Supreme Court correctly concluded that this proceeding may not be maintained since the petitioners failed to serve the required notice of claim (see Picciano v Nassau County Civ. Serv. Commn., 290 AD2d 164). Feuerstein, J.P., Krausman, Luciano and Crane, JJ., concur.